FILED
                            NOT FOR PUBLICATION                             AUG 16 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ROBIN POTERA-HASKINS,                            No. 10-35778

              Plaintiff - Appellant,             D.C. No. 2:05-cv-00022-SEH

  v.
                                                 MEMORANDUM *
GEOFFREY GAMBLE; ALLEN
YARNELL; PETER FIELDS; DAN
DAVIES; BOZEMAN, MSU,

              Defendants - Appellees.



                    Appeal from the United States District Court
                            for the District of Montana
                     Sam E. Haddon, District Judge, Presiding

                       Argued and Submitted August 5, 2011
                               Seattle, Washington

Before: SCHROEDER and NOONAN, Circuit Judges, and SNOW, District
Judge.**

       Robin Potera-Haskins (“Potera-Haskins”) appeals the district court’s denial

of a jury trial on her claim under Title IX of the Education Amendments of 1972,

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable G. Murray Snow, District Judge for the U.S. District
Court for Arizona, Phoenix, sitting by designation.
20 U.S.C. § 1681, and its grant of summary judgment on her 42 U.S.C. § 1983

First Amendment retaliation claim. We have jurisdiction under 28 U.S.C. § 1291

and we affirm.

      Potera-Haskins was not entitled to a jury trial on her Title IX claim. With

respect to monetary relief, she could recover no more than the liquidated damages

she received, and a bench trial was therefore appropriate. See Smith v. Barton, 914
F.2d 1330, 1337 (9th Cir. 1990).

      The district court properly granted summary judgment on Potera-Haskins’

First Amendment retaliation claim because her statements were made pursuant to

her official duties. See Garcetti v. Ceballos, 547 U.S. 410, 421 (2006).




      AFFIRMED.




                                         2